In an action to recover damages for personal injuries sustained in a fall on a stairway in a garden-type apartment against Deepdale Gardens First Corp., owner of the premises, and Frank Brody, the lessee of an apartment therein, Deepdale served a cross complaint on Brody alleging active negligence on his part. The appeal is from an order granting a motion to dismiss the cross complaint. Order unanimously affirmed, with $10 costs and disbursements. The cross complaint fails to state facts sufficient to support the inference that Brody, the lessee, is one who is or may be liable to Deepdale, his lessor, for all or part of the claim asserted against it in the action. (Cf. Besniek v. City of New York, 286 App. Div. 861, and cases cited therein.) Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.